DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura (US 2015/0352906) in view of JP’399 (JP 2007-230399).
Nomura teaches a construction vehicle tire comprising a tread (FIG. 7) including: 
A width direction narrow groove (62, 57), 
A center circumferential direction groove (55), and
An outer side circumferential direction groove (59).
Nomura is silent to notch grooves.  However, JP’399 teaches a construction vehicle tire comprising a tread including a width direction narrow groove (20) extending in a central region (30) of the tread (FIG. 1 and FIG. 2).  The width direction narrow groove has notches (26A) for wear resisting properties and for suppressing heat generation and preventing tread separation (abstract).  FIG. 2B shows each notch having a sloped portion and the notches alternate from one groove wall to an opposite groove wall of the width direction narrow groove.  FIG. 1A also provides notches alternating from one groove wall to an opposite groove wall of the width direction narrow groove AND provides notches substantially along the entire length of the width direction narrow groove (i.e. there is a high number of notches along the length of the width direction narrow groove).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Nomura with notch grooves as claimed since JP’399 provides notches along the width direction narrow groove for the benefits of wear resistance and suppressing heat generation, FIG. 2B of JP’399 teaches the notch groove having a sloped bottom surface, and FIG. 1A provides notch grooves along substantially the entire length of the width direction narrow groove.  
The claimed invention fails to exclude notches provided on both groove walls of the width direction narrow groove.  The instant application provides notches on only one groove wall of the width direction narrow groove. 
The claimed invention is sufficiently broad to include other notches which are not the claimed distances relative to the equatorial plane.
Regarding claim 5, the tire of Nomura in view of JP’399 would satisfy the claimed limitation since JP’399 in FIG. 2B illustrates the notch groove increasing in depth from the tread surface toward the groove that the notch groove is opening to and FIG. 2A illustrates a notch groove (26A) opening to a width direction narrow groove (20).  
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura (US 2015/0352906) in view of Ono (US 2011/0005652)
Nomura teaches a construction vehicle tire comprising a tread (FIG. 7) including: 
A width direction narrow groove (62, 57), 
A center circumferential direction groove (55), and
An outer side circumferential direction groove (59).
Nomura is silent to notch grooves. However, Ono teaches a construction vehicle tire comprising a tread including a width direction narrow groove 12 extending in a central region of the tread (FIG. 4).  FIG. 4b teaches the width direction narrow groove 12 having sloped portions 19 (notches) substantially along the entire length of the width direction narrow groove and on both sidewalls of the width direction narrow for the benefits of preventing wear ([0078]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Nomura with notch grooves as claimed since Ono teaches a construction vehicle tire comprising a tread having a width direction narrow groove having a sloped portion on each sidewall of the width direction narrow groove (FIG. 4b) and the sloped portion extending substantially along the entire length of the width direction narrow groove (FIG. 4A) for the benefits the wear resistance. 
The claimed invention fails to exclude notches which are adjacent to each other and having a wide width which includes the claimed locations.  In other words, the claimed invention does not specify the claimed locations are measured from the tire equatorial line to a center of a notch groove in the tire width direction.
The claimed invention fails to exclude slope portions on both sidewalls of the width direction narrow groove.  The instant application provides notches on only one groove wall of the width direction narrow groove. 
Regarding claim 5, the tire of Nomura in view of Ono would satisfy the claimed limitation since FIG. 4b of Ono satisfies the claimed limitation.  
Additional reference of interest
JP 05-229312: FIG. 7
Response to Arguments
On page 7 of the arguments filed 05/10/2022, the Applicant states the small grooves 26A, 26B do not extend along the tire circumferential direction.
Applicant is incorrect because notch grooves 26A, 26B has a circumferential component and therefore extends along the tire circumferential direction.  The claimed invention fails to require the notch grooves extend parallel to the circumferential direction of the tire. 
The remaining arguments have been fully considered but are moot in view of the new grounds of rejection presented in this office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        05/18/2022